Case 2:20-cv-00767-SPC-NPM Document 12 Filed 10/26/20 Page 1 of 3 PageID 374




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

500 LA PENINSULA
CONDOMINIUM ASSOCIATION,
INC.,

               Plaintiff,

v.                                                    Case No.: 2:20-cv-767-FtM-38NPM

LANDMARK AMERICAN
INSURANCE COMPANY,

               Defendant.
                                              /

                                            ORDER 1

       Before the Court is Defendant Landmark American Insurance Company’s

Motion to Dismiss (Doc. 5) and Plaintiff 500 La Peninsula Condominium

Association, Inc.’s response in opposition (Doc. 10). The Court denies the Motion.

       This is a Hurricane Irma insurance case. 2 La Peninsula alleges Landmark

breached the parties’ insurance policy by not fully paying out on a covered loss.

The Complaint also seeks declaratory relief.

       A complaint must recite “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This pleading standard


1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.

2These are the facts pled in the Complaint (Doc. 3), which the Court accepts as true. Chandler v.
Sec’y of Fla. Dep't of Transp., 695 F.3d 1194, 1198-99 (11th Cir. 2012).
Case 2:20-cv-00767-SPC-NPM Document 12 Filed 10/26/20 Page 2 of 3 PageID 375




“does not require ‘detailed factual allegations,’ but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Id. (quoting Twombly, 550 U.S. at 570). A facially plausible claim allows a

“court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

         Mostly, Landmark moves to dismiss because Count 1 (declaratory relief) is

duplicative of Count 2 (breach of contract). What is more, says Landmark, Count

1 fails because it specifies nothing demanding a declaration. Finally, Landmark

contends a coverage declaration is not proper under Count 1. Each argument falls

short.

         The Court starts with the duplicity argument, which it sees a lot in this

context. This Court consistently rejects that argument; in fact, it did so just last

week. E.g., Hanus v. AIG Prop. Cas. Co., No. 2:20-cv-814-FtM-38NPM, 2020 WL

6154813, at *1 (M.D. Fla. Oct. 20, 2020). To the extent that Landmark cites two

Middle District cases adopting the Southern District’s approach, Judge Conway

recently distinguished those. Tiro Beachwear Inc. v. Foremost Ins., No. 6:20-cv-

425-Orl-22DCI, 2020 WL 5983830, at *3 (M.D. Fla. Apr. 8, 2020). On duplicity,

the Motion is denied.




                                          2
Case 2:20-cv-00767-SPC-NPM Document 12 Filed 10/26/20 Page 3 of 3 PageID 376




       Next, Landmark claims the Complaint alleges nothing in need of

declaration. Yet the Complaint seeks a declaration of rights, seeks a determination

of full coverage, and lists a several questions in need of a decision. In short, La

Peninsula did not bring an ambiguous or hypothetical declaratory request. It

brings an actual controversy that survives a motion to dismiss. See Massey Constr.

Grp., Inc. v. Hartford Ins. Co. of the Midwest, No. 2:19-cv-708-SPC-NPM, 2019

WL 5863897, at *2 (M.D. Fla. Nov. 8, 2019). 3                    Likewise, Landmark’s final

argument falls flat. La Peninsula’s requests are not inappropriate for a declaratory

judgment action as there is still a present controversy between the parties.

       Accordingly, it is now

       ORDERED:

       Defendant’s Motion to Dismiss Plaintiff’s Complaint (Doc. 5) is DENIED.

       DONE and ORDERED in Fort Myers, Florida on October 26, 2020.




Copies: All Parties of Record




3To the extent that La Peninsula asserts the Florida Declaratory Judgment Act is substantive for
Erie purposes, the Court disagrees. Coccaro v. Geico Gen. Ins., 648 F. App'x 876, 880-81 (11th
Cir. 2016). There is a district court split on the issue. But this Court chose to follow the Eleventh
Circuit. Rock Custom Homes, Inc. v. Am. Zurich Ins., No. 2:19-cv-607-FtM-38NPM, 2019 WL
4477819, at *1 (M.D. Fla. Sept. 18, 2019).




                                                 3
